Not For Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 12-1213

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                          STEPHEN L. VOISINE,

                        Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. John A. Woodcock, U.S. District Judge]


                                  Before

                       Lynch, Chief Judge,
              Torruella and Stahl, Circuit Judges.



     Virginia G. Villa, Assistant Federal Public Defender, on brief
for appellant.
     Renée M. Bunker, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.




                            January 18, 2013
              Per Curiam.   Defendant-Appellant Stephen L. Voisine asks

us to reconsider arguments heard in and decided by this court

regarding: (1) whether 18 U.S.C. § 922(g)(9) should be construed to

exclude   a    purportedly   non-violent   offensive   physical   contact

misdemeanor conviction as a predicate offense; and (2) whether

applying § 922(g)(9) to such a prior conviction would violate a

particular defendant's Second Amendment rights.        See United States

v. Booker, 644 F.3d 12 (1st Cir. 2011); United States v. Nason, 269
F.3d 10 (1st Cir. 2001).      The Court considered and denied the exact

same arguments in United States v. Armstrong, III, Case No. 12-1216

(1st Cir. 2012).     Since there are no pertinent factual differences

distinguishing the instant case from Armstrong, we accordingly

incorporate its reasoning here and affirm the district court's

denial of Defendant-Appellant's motion to dismiss the indictment.

              So Ordered.




                                    -2-